Exhibit 10.2

 

 

 

 

 

 

 

 

 

 

 

LSI INDUSTRIES INC.

 

FISCAL YEAR 2018 LONG TERM INCENTIVE PLAN

FOR NAMED EXECUTIVE OFFICERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Document Date: August 16, 2017

 

 
1

--------------------------------------------------------------------------------

 

 

 

LSI INDUSTRIES INC.

 

FY 2018 LONG TERM INCENTIVE PLAN (LTIP) FOR NEOs

 

August 16, 2017

 

The LSI Industries Inc. Amended and Restated 2012 Stock Incentive Plan
authorizes the Compensation Committee of the Board of Directors to issue
share-based incentive awards. The Fiscal Year 2018 LSI Long Term Incentive Plan
(LTIP) for Named Executive Officers contemplates three types of share-based
awards. All LTIP awards are granted effective August 17, 2017 and at such other
times and in such other manner as may be approved or authorized by the
Compensation Committee.

 

 

1.

Service –Based Stock Options. LSI may issue stock options to Named Executive
Officers to motivate them to cause LSI to achieve its business plan resulting in
higher stock prices, thereby creating value in the stock options that have been
awarded. Stock options issued to Named Executive Officers are approved by the
Compensation Committee. Service-based stock option awards have a ten year
exercise term, three year ratable vesting period and a stated and fixed exercise
price set by the Compensation Committee at the date of the grant. The exercise
price will be the closing price on the day of grant.

 

 

2.

Service-Based Restricted Stock Units. In order to encourage Named Executive
Officers to maintain long-term employment with the Company, LSI may award
restricted stock units (RSUs) to the Named Executive Officers, as approved by
the Compensation Committee. The RSUs are service-based and have a three year
ratable vesting period. The RSUs are non-voting, but shall accrue cash dividends
at the same dividend per share rate (one RSU = one LSI common share) as cash
dividends declared and paid on LSI common shares. LSI common shares are released
to the Named Executive Officer when RSUs vest, at which time the accrued
dividends are paid in cash. Vested RSUs are subject to a one year holding
period.

 

 

3.

Performance-Based Stock Options. In order to align Named Executive Officer
long-term incentive compensation with LSI shareholders’ interests, and to
encourage Named Executive Officers to maintain long term employment with the
Company, LSI may grant performance-based stock options, as approved by the
Compensation Committee. Such stock option awards will vest based upon the
attainment of the Operating Income goal set for fiscal 2018 in 33.33%
increments. The first 33.33% will vest at the end of fiscal 2018 assuming the
planned Operating Income is achieved. The second 33.33% will vest at the end of
fiscal 2019 and the third 33.33% will vest at the end of fiscal 2020. The
exercise price will be the closing price on the day of grant. The Operating
Income goal and the vesting schedule are set forth below.

   

 

 
2

--------------------------------------------------------------------------------

 

 

FY 2018 Plan

 

Operating Income Goal as a % of Planned Net Sales = 4.7%

 

Grant Date: August 17, 2017

 

33.33% Vesting Date: August 17, 2018

33.33% Vesting Date: August17, 2019

33.33% Vesting Date: August 17, 2020

 

Partial Awards will be vested based upon the following goal attainment schedule:

 

95-100% attainment = 100% vesting

90-94% attainment = 90% vesting

85-89% attainment = 80% vesting

 

 

The following rules shall govern the three types of share-based awards
contemplated by this LTIP.

 

 

a.

The LTIP is a pay-for-performance plan designed to incentivize Named Executive
Officers to drive the achievement of superior operating results and to maintain
long-term employment with LSI.

 

 

b.

The LTIP covers only the Named Executive Officers as identified by the
Compensation Committee.

 

 

c.

The LTIP has been approved by the Compensation Committee who has the ability to
interpret and administer the LTIP in its sole and absolute discretion.

 

 

d.

The determination of the achievement of LSI’s Operating Income will be
calculated based upon actual reported results with adjustments for certain
unusual or non-recurring items or developments as may be approved by the
Compensation Committee.

 

 

e.

Each Named Executive Officer qualified for the LTIP must be employed at LSI on
the vesting dates in order to exercise the stated award. Vesting will be
determined in accordance with “retirement eligibility” rules as defined in the
2012 Stock Incentive Plan.

 

 

f.

Any type of lengthy leave of absence may result in an adjustment of the
calculated award. Leaves of absence include time away from work for reasons of
short term disability, FMLA leave, military leave, or other leave of absence.

 

 

g.

If a Named Executive Officer retires during the plan period at normal retirement
age or under an LSI approved plan of retirement, the Compensation Committee may
consider a pro-rated award based upon the actual amount of base salary received
in the plan period, subject to the terms and conditions of the 2012 Stock
Incentive Plan.

 

 

 
3

--------------------------------------------------------------------------------

 

 

 

h.

If a Named Executive Officer becomes disabled (as defined by Social Security) or
dies during the plan period, the Compensation Committee may consider an adjusted
award for such Named Executive Officer’s beneficiary, subject to the terms and
conditions of the 2012 Stock Incentive Plan.

 

 

i.

Some incentive awards may be subject to assignment laws and other laws that
require payment to other than the employee (such as IRS tax levies, child
support arrearages, etc.). LSI will comply with all such applicable assignment
laws.

 

 

j.

Except as may be otherwise determined by the Compensation Committee, the
Operating Income goal in the LTIP shall exclude the positive and negative
effects of extraordinary developments, such as acquisitions, as may be disclosed
in LSI’s Form 10-K.

 

 

k.

LSI reserves the right to amend, reduce, modify, interpret or discontinue all or
part of the LTIP with or without reason as the Compensation Committee deems
advisable, subject to the terms and conditions of the 2012 Stock Incentive Plan.

 

 

l.

This LTIP does not create or imply the existence of a contract of employment.

 

 

m.

In the event LSI is required to prepare an accounting restatement due to the
material noncompliance of LSI with any financial reporting requirement under the
federal securities laws, the Compensation Committee shall require reimbursement
to LSI of any performance-based awards granted hereunder where: (i) the payment
was predicated upon achieving certain financial results that were subsequently
the subject of a substantial restatement of LSI financial statements filed with
the SEC; (ii) the Compensation Committee determines the officer engaged in
intentional misconduct that caused or substantially caused the need for the
accounting restatement; and (iii) a lower payment would have been made to such
officer based upon the restated financial results. In each such instance, LSI
will, to the extent practicable, seek to recover from the officer the amount by
which any performance-based awards paid to such officer for the relevant period
exceeded the lower payment that would have been made based on the restated
financial results. This compensation recovery policy applies to financial
statements for periods ending after June 30, 2016.

 

 

n.

In the event and to the extent LSI common shares are issued pursuant to awards
granted under the LTIP, each Named Executive Officer who receives such LSI
common shares is required to retain for one year 100% of net after tax shares
received upon exercise of the stock options or vesting of RSUs, as the case may
be.

 

 

o.

The Company reserves the right to require each Named Executive Officer to
execute and deliver to the Company a non-compete / non-solicitation agreement as
a condition of the grant of any award or the payment of any amounts as may be
due under the LTIP.

 

 

 

 

 

File: LSI FY 2018 NEO Long Term Incentive Plan

 

4